MEMORANDUM *
Debra Shirley appeals the district court’s order upholding the Social Security Commissioner’s denial of disability benefits. A claimant for Social Security disability benefits bears the burden of proving disability. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir.1999). In this case, Shirley submitted records from multiple doctors. None of the doctors found her to be permanently disabled. No medical evidence supports her claim of “severe mental impairment.” The lack of any medical finding of disability is fatal to Shirley’s claim.1 The other evidence in the record, including Shirley’s own testimony, is not sufficient to prove a claim of disability. The district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Although Shirley had some medical problems, the administrative law judge rejected her claim as to the severity of her pain because hers and her daughter’s reports as to Shirley’s daily activities belied her claim. Smolen v. Chater, 80 F.3d 1273, 1281, 1284 (9th Cir.1996).